Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 1 of 30 PageID #: 344



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  WM INTERNATIONAL, INC. and
  SHAOGUAN RISEN TRADING CORPORATION
     LTD.,

          Plaintiffs,

              - v -

  99 RANCH MARKET #601,
  99 RANCH MARKET #602,
  J-MART OF BENSONHURST,                        No. 17-cv-6198-RJD-RER
  TRISTAR FOOD WHOLSALE CO., INC.
  TIAN LIU,
  J-MART OF QUEENS,
  RENHE MARKET, INC.,
  WELCOME CALIFORNIA MARKET, INC.,
  TAWA CALIFORNIA SUPERMARKET, INC.,
  TAWA SUPERMARKET, INC. and
  ABC Corps. 1-10,

          Defendants.



                                       ANSWER

       Defendants TRISTAR FOOD WHOLESALE CO., INC.; RENHE MARKET,

 INC.; WELCOME CALIFORNIA MARKET, INC.; TAWA CALIFORNIA

 SUPERMARKET, INC. and TAWA SUPERMARKET, INC. (together,

 “Defendants”) hereby respond to the First Amended Complaint (the

 “Complaint”) (ECF Doc. No. 24) filed April 25, 2018 by

 Plaintiffs WM International, Inc. and Shaoguan Risen Trading

 Corporation, Ltd. with the following answers and affirmative

 defenses:

       Defendants deny the unnumbered allegations at pages 1-2 of

 the Complaint, except to state that Defendants lack knowledge or

 information sufficient to form a belief about the truth of

 Plaintiffs’ alleged purpose in amending their pleadings; and to
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 2 of 30 PageID #: 345



 admit that Plaintiffs have misidentified defendants by

 purporting to sue entities that, upon information and belief,

 have no legal existence.

       1.    Defendants deny the allegations contained in Paragraph

 1 of the Complaint, except to admit that Plaintiff purports to

 seek relief.

       2.    Defendants admit the allegations contained in

 Paragraph 2 of the Complaint.

       3.    Defendants lack knowledge or information sufficient to

 form a belief about the truth of the allegations contained in

 Paragraph 3 of the Complaint.

       4.    Defendants lack knowledge or information sufficient to

 form a belief about the truth of the allegations contained in

 Paragraph 4 of the Complaint.

       5.    Defendants deny the allegations contained in Paragraph

 5 of the Complaint.

       6.    Defendants deny the allegations contained in Paragraph

 6 of the Complaint.

       7.    Defendants deny the allegations contained in Paragraph

 7 of the Complaint.

       8.    Defendants admit the allegations contained in

 Paragraph 8 of the Complaint, except to deny that Welcome

 California Market, Inc. may be the entity that directs the



                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                                ANSWER – Page 2
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 3 of 30 PageID #: 346



 business of the entities identified in Paragraph 8 of the

 Complaint.

       9.     Defendants deny the allegations contained in Paragraph

 9 of the Complaint, except to deny that Tawa California

 Supermarket, Inc. may be the entity that directs the business of

 the entities identified in Paragraph 9 of the Complaint.

       10.    Defendants deny the allegations contained in Paragraph

 10 of the Complaint, except to deny that Tawa Supermarket, Inc.

 may be the entity that directs the business of the entities

 identified in Paragraph 10 of the Complaint.

       11.    Defendants deny the allegations contained in Paragraph

 11 of the Complaint.

       12.    Defendants deny the allegations contained in Paragraph

 12 of the Complaint.

       13.    Defendants admit the allegations contained in

 Paragraph 13 of the Complaint, except to deny that Renhe Market,

 Inc. may be the entity that directs the business of the entities

 identified in Paragraph 13 of the Complaint.

       14.    Defendants admit the allegations contained in

 Paragraph 14 of the Complaint.

       15.    Defendants admit the allegations contained in

 Paragraph 15 of the Complaint, except to state that Defendants




                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                                ANSWER – Page 3
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 4 of 30 PageID #: 347



 lack knowledge or information sufficient to form a belief about

 the allegation concerning defendant Liu’s home address.

       16.   Defendants deny the allegations contained in Paragraph

 16 of the Complaint.

       17.   Defendants deny the allegations contained in Paragraph

 17 of the Complaint.

       18.   Defendants admit the allegations contained in

 Paragraph 18 of the Complaint.

       19.   Defendants lack knowledge or information sufficient to

 form a belief about the truth of the allegations contained in

 Paragraph 19 of the Complaint.

       20.   Defendants lack knowledge or information sufficient to

 form a belief about the truth of the allegations contained in

 Paragraph 20 of the Complaint.

       21.   Defendants lack knowledge or information sufficient to

 form a belief about the truth of the allegations contained in

 Paragraph 21 of the Complaint and refer the Court to the

 referenced document for its contents.

       22.   Defendants lack knowledge or information sufficient to

 form a belief about the truth of the allegations contained in

 Paragraph 22 of the Complaint and refer the Court to the

 referenced document for its contents.




                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                                ANSWER – Page 4
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 5 of 30 PageID #: 348



       23.   Defendants deny the allegations contained in Paragraph

 23 of the Complaint, except to state that incontestability is a

 conclusion of law to which no response is required.

       24.   Defendants lack knowledge or information sufficient to

 form a belief about the truth of the allegations contained in

 Paragraph 24 of the Complaint and refer the Court to the

 referenced document for its contents.

       25.   Defendants lack knowledge or information sufficient to

 form a belief about the truth of the allegations contained in

 Paragraph 25 of the Complaint.

       26.   Defendants lack knowledge or information sufficient to

 form a belief about the truth of the allegations contained in

 Paragraph 26 of the Complaint.

       27.   Defendants lack knowledge or information sufficient to

 form a belief about the truth of the allegations contained in

 Paragraph 27 of the Complaint.

       28.   Defendants deny the allegations contained in Paragraph

 28 of the Complaint.

       29.   Defendants lack knowledge or information sufficient to

 form a belief about the truth of the allegations contained in

 Paragraph 29 of the Complaint.

       30.   Defendants deny the allegations contained in Paragraph

 30 of the Complaint.



                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                                ANSWER – Page 5
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 6 of 30 PageID #: 349



       31.   Defendants deny the allegations contained in Paragraph

 31 of the Complaint and refer the Court to the referenced

 document for its contents.

       32.   Defendants deny the allegations contained in Paragraph

 32 of the Complaint.

       33.   Defendants deny the allegations contained in Paragraph

 33 of the Complaint.

       34.   Defendants deny the allegations contained in Paragraph

 34 of the Complaint.

       35.   Defendants lack knowledge or information sufficient to

 form a belief about the truth of the allegations contained in

 Paragraph 35 of the Complaint.

       36.   Defendants lack knowledge or information sufficient to

 form a belief about the truth of the allegations contained in

 Paragraph 36 of the Complaint.

       37.   Defendants deny the allegations contained in Paragraph

 37 of the Complaint.

       38.   Defendants deny the allegations contained in Paragraph

 38 of the Complaint.

       39.   Defendants deny the allegations contained in Paragraph

 39 of the Complaint, except to state that Defendants lack

 knowledge or information sufficient to form a belief about the

 truth of allegations concerning defendant Liu.



                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                                ANSWER – Page 6
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 7 of 30 PageID #: 350



       40.   Defendants deny the allegations contained in Paragraph

 40 of the Complaint.

       41.   Defendants deny the allegations contained in Paragraph

 41 of the Complaint.

       42.   Defendants deny the allegations contained in Paragraph

 42 of the Complaint.

       43.   Defendants deny the allegations contained in Paragraph

 43 of the Complaint.

       44.   Defendants deny the allegations contained in Paragraph

 44 of the Complaint and refer the Court to the referenced

 document for its contents.

       45.   Defendants lack knowledge or information sufficient to

 form a belief about the allegations contained in Paragraph 45 of

 the Complaint and refer the Court to the referenced document for

 its contents.

       46.   Defendants deny the allegations contained in Paragraph

 46 of the Complaint.

       47.   Defendants deny the allegations contained in Paragraph

 47 of the Complaint.

       48.   Defendants deny the allegations contained in Paragraph

 48 of the Complaint.

       49.   Defendants deny the allegations contained in Paragraph

 49 of the Complaint.



                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                                ANSWER – Page 7
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 8 of 30 PageID #: 351



       50.   Defendants deny the allegations contained in Paragraph

 50 of the Complaint.

       51.   Defendants deny the allegations contained in Paragraph

 51 of the Complaint.

       52.   Defendants deny the allegations contained in Paragraph

 52 of the Complaint.

       53.   Defendants deny the allegations contained in Paragraph

 53 of the Complaint.

       54.   Defendants deny the allegations contained in Paragraph

 54 of the Complaint.

       55.   Defendants deny the allegations contained in Paragraph

 55 of the Complaint.

       56.   Defendants deny the allegations contained in Paragraph

 56 of the Complaint, except to state that Defendants lack

 knowledge and information sufficient to form a belief about the

 truth of allegations concerning Defendant Liu.

       57.   Defendants deny the allegations contained in Paragraph

 57 of the Complaint, except to state that Defendants lack

 knowledge and information sufficient to form a belief about the

 truth of allegations concerning Defendant Liu.

       58.   Defendants deny the allegations contained in Paragraph

 58 of the Complaint.




                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                                ANSWER – Page 8
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 9 of 30 PageID #: 352



       59.   Defendants deny the allegations contained in Paragraph

 59 of the Complaint.

       60.   Defendants deny the allegations contained in Paragraph

 60 of the Complaint.

       61.   Defendants deny the allegations contained in Paragraph

 61 of the Complaint, and to the extent Paragraph 61 purports to

 incorporate by reference prior paragraphs of the Complaint,

 Defendants incorporate by reference their general and specific

 responses to same.

       62.   Defendants deny the allegations contained in Paragraph

 62 of the Complaint.

       63.   Defendants deny the allegations contained in Paragraph

 63 of the Complaint, except to state that Defendants lack

 knowledge or information sufficient to form a belief as to the

 truth of allegations concerning defendant Liu.

       64.   Defendants deny the allegations contained in Paragraph

 64 of the Complaint, except to state that Defendants lack

 knowledge or information sufficient to form a belief as to the

 truth of allegations concerning defendant Liu.

       65.   Defendants deny the allegations contained in Paragraph

 65 of the Complaint.

       66.   Defendants deny the allegations contained in Paragraph

 66 of the Complaint.



                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                                ANSWER – Page 9
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 10 of 30 PageID #: 353



        67.   Defendants deny the allegations contained in Paragraph

  67 of the Complaint.

        68.   Defendants deny the allegations contained in Paragraph

  68 of the Complaint.

        69.   Defendants deny the allegations contained in Paragraph

  69 of the Complaint.

        70.   Defendants deny the allegations contained in Paragraph

  70 of the Complaint.

        71.   Defendants deny the allegations contained in Paragraph

  71 of the Complaint.

        72.   Defendants deny the allegations contained in Paragraph

  72 of the Complaint.

        73.   Defendants deny the allegations contained in Paragraph

  73 of the Complaint.

        74.   Defendants deny the allegations contained in Paragraph

  74 of the Complaint.

        75.   Defendants deny the allegations contained in Paragraph

  75 of the Complaint.

        76.   Defendants deny the allegations contained in Paragraph

  76 of the Complaint.

        77.   Defendants deny the allegations contained in Paragraph

  77 of the Complaint, and to the extent Paragraph 77 purports to

  incorporate by reference prior paragraphs of the Complaint,



                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 10
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 11 of 30 PageID #: 354



  Defendants incorporate by reference their general and specific

  responses to same.

        78.   Defendants deny the allegations contained in Paragraph

  78 of the Complaint.

        79.   Defendants deny the allegations contained in Paragraph

  79 of the Complaint.

        80.   Defendants deny the allegations contained in Paragraph

  80 of the Complaint.

        81.   Defendants deny the allegations contained in Paragraph

  81 of the Complaint.

        82.   Defendants deny the allegations contained in Paragraph

  82 of the Complaint.

        83.   Defendants deny the allegations contained in Paragraph

  83 of the Complaint.

        84.   Defendants deny the allegations contained in Paragraph

  84 of the Complaint.

        85.   Defendants deny the allegations contained in Paragraph

  85 of the Complaint.

        86.   Defendants deny the allegations contained in Paragraph

  86 of the Complaint, except to state that Defendants lack

  knowledge or information sufficient to form a belief as to the

  truth of allegations concerning defendant Liu.




                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 11
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 12 of 30 PageID #: 355



        87.   Defendants deny the allegations contained in Paragraph

  87 of the Complaint, except to state that Defendants lack

  knowledge or information sufficient to form a belief as to the

  truth of allegations concerning defendant Liu.

        88.   Defendants deny the allegations contained in Paragraph

  88 of the Complaint.

        89.   Defendants deny the allegations contained in Paragraph

  89 of the Complaint.

        90.   Defendants deny the allegations contained in Paragraph

  90 of the Complaint.

        91.   Defendants deny the allegations contained in Paragraph

  91 of the Complaint.

        92.   Defendants deny the allegations contained in Paragraph

  92 of the Complaint.

        93.   Defendants deny the allegations contained in Paragraph

  93 of the Complaint.

        94.   Defendants deny the allegations contained in Paragraph

  94 of the Complaint, and to the extent Paragraph 94 purports to

  incorporate by reference prior paragraphs of the Complaint,

  Defendants incorporate by reference their general and specific

  responses to same.

        95.   Defendants deny the allegations contained in Paragraph

  95 of the Complaint.



                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 12
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 13 of 30 PageID #: 356



        96.   Defendants deny the allegations contained in Paragraph

  96 of the Complaint.

        97.   Defendants deny the allegations contained in Paragraph

  97 of the Complaint.

        98.   Defendants deny the allegations contained in Paragraph

  98 of the Complaint.

        99.   Defendants deny the allegations contained in Paragraph

  99 of the Complaint.

        100. Defendants deny the allegations contained in Paragraph

  100 of the Complaint.

        101. Defendants deny the allegations contained in Paragraph

  101 of the Complaint.

        102. Defendants deny the allegations contained in Paragraph

  102 of the Complaint, except to state that Defendants lack

  knowledge or information sufficient to form a belief as to the

  truth of allegations concerning defendant Liu.

        103. Defendants deny the allegations contained in Paragraph

  103 of the Complaint.

        104. Defendants deny the allegations contained in Paragraph

  104 of the Complaint.

        105. Defendants deny the allegations contained in Paragraph

  105 of the Complaint.




                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 13
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 14 of 30 PageID #: 357



        106. Defendants deny the allegations contained in Paragraph

  106 of the Complaint.

        107. Defendants deny the allegations contained in Paragraph

  107 of the Complaint.

        108. Defendants deny the allegations contained in Paragraph

  108 of the Complaint.

        109. Defendants deny the allegations contained in Paragraph

  109 of the Complaint.

        110. Defendants deny the allegations contained in Paragraph

  110 of the Complaint.

        111. Defendants deny the allegations contained in Paragraph

  111 of the Complaint, and to the extent Paragraph 111 purports

  to incorporate by reference prior paragraphs of the Complaint,

  Defendants incorporate by reference their general and specific

  responses to same.

        112. Defendants deny the allegations contained in Paragraph

  112 of the Complaint.

        113. Defendants deny the allegations contained in Paragraph

  113 of the Complaint.

        114. Defendants deny the allegations contained in Paragraph

  114 of the Complaint.

        115. Defendants deny the allegations contained in Paragraph

  115 of the Complaint.



                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 14
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 15 of 30 PageID #: 358



        116. Defendants deny the allegations contained in Paragraph

  116 of the Complaint.

        117. Defendants deny the allegations contained in Paragraph

  117 of the Complaint.

        118. Defendants deny the allegations contained in Paragraph

  118 of the Complaint.

        119. Defendants deny the allegations contained in Paragraph

  119 of the Complaint, except to state that Defendants lack

  knowledge or information sufficient to form a belief as to the

  truth of allegations concerning defendant Liu.

        120. Defendants deny the allegations contained in Paragraph

  120 of the Complaint.

        121. Defendants deny the allegations contained in Paragraph

  121 of the Complaint.

        122. Defendants deny the allegations contained in Paragraph

  122 of the Complaint.

        123. Defendants deny the allegations contained in Paragraph

  123 of the Complaint.

        124. Defendants deny the allegations contained in Paragraph

  124 of the Complaint.

        125. Defendants deny the allegations contained in Paragraph

  125 of the Complaint.




                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 15
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 16 of 30 PageID #: 359



        126. Defendants deny the allegations contained in Paragraph

  126 of the Complaint.

        127. Defendants deny the allegations contained in Paragraph

  127 of the Complaint, and to the extent Paragraph 127 purports

  to incorporate by reference prior paragraphs of the Complaint,

  Defendants incorporate by reference their general and specific

  responses to same.

        128. Defendants deny the allegations contained in Paragraph

  128 of the Complaint.

        129. Defendants deny the allegations contained in Paragraph

  129 of the Complaint.

        130. Defendants deny the allegations contained in Paragraph

  130 of the Complaint.

        131. Defendants deny the allegations contained in Paragraph

  131 of the Complaint.

        132. Defendants deny the allegations contained in Paragraph

  132 of the Complaint.

        133. Defendants deny the allegations contained in Paragraph

  133 of the Complaint.

        134. Defendants deny the allegations contained in Paragraph

  134 of the Complaint.

        135. Defendants deny the allegations contained in Paragraph

  135 of the Complaint, except to state that Defendants lack



                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 16
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 17 of 30 PageID #: 360



  knowledge or information sufficient to form a belief as to the

  truth of allegations concerning defendant Liu.

        136. Defendants deny the allegations contained in Paragraph

  136 of the Complaint.

        137. Defendants deny the allegations contained in Paragraph

  137 of the Complaint.

        138. Defendants deny the allegations contained in Paragraph

  138 of the Complaint.

        139. Defendants deny the allegations contained in Paragraph

  139 of the Complaint.

        140. Defendants deny the allegations contained in Paragraph

  140 of the Complaint.

        141. Defendants deny the allegations contained in Paragraph

  141 of the Complaint.

        142. Defendants deny the allegations contained in Paragraph

  142 of the Complaint.

        143. Defendants deny the allegations contained in Paragraph

  143 of the Complaint, and to the extent Paragraph 143 purports

  to incorporate by reference prior paragraphs of the Complaint,

  Defendants incorporate by reference their general and specific

  responses to same.

        144. Defendants deny the allegations contained in Paragraph

  144 of the Complaint.



                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 17
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 18 of 30 PageID #: 361



        145. Defendants deny the allegations contained in Paragraph

  145 of the Complaint.

        146. Defendants deny the allegations contained in Paragraph

  146 of the Complaint.

        147. Defendants deny the allegations contained in Paragraph

  147 of the Complaint.

        148. Defendants deny the allegations contained in Paragraph

  148 of the Complaint.

        149. Defendants deny the allegations contained in Paragraph

  149 of the Complaint.

        150. Defendants deny the allegations contained in Paragraph

  150 of the Complaint.

        151. Defendants deny the allegations contained in Paragraph

  151 of the Complaint, except to state that Defendants lack

  knowledge or information sufficient to form a belief as to the

  truth of allegations concerning defendant Liu.

        152. Defendants deny the allegations contained in Paragraph

  152 of the Complaint.

        153. Defendants deny the allegations contained in Paragraph

  153 of the Complaint.

        154. Defendants deny the allegations contained in Paragraph

  154 of the Complaint.




                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 18
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 19 of 30 PageID #: 362



        155. Defendants deny the allegations contained in Paragraph

  155 of the Complaint.

        156. Defendants deny the allegations contained in Paragraph

  156 of the Complaint.

        157. Defendants deny the allegations contained in Paragraph

  157 of the Complaint.

        158. Defendants deny the allegations contained in Paragraph

  158 of the Complaint.

        159. Defendants deny the allegations contained in Paragraph

  159 of the Complaint, and to the extent Paragraph 159 purports

  to incorporate by reference prior paragraphs of the Complaint,

  Defendants incorporate by reference their general and specific

  responses to same.

        160. Defendants deny the allegations contained in Paragraph

  160 of the Complaint.

        161. Defendants deny the allegations contained in Paragraph

  161 of the Complaint.

        162. Defendants deny the allegations contained in Paragraph

  162 of the Complaint.

        163. Defendants deny the allegations contained in Paragraph

  163 of the Complaint.

        164. Defendants deny the allegations contained in Paragraph

  164 of the Complaint.



                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 19
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 20 of 30 PageID #: 363



        165. Defendants deny the allegations contained in Paragraph

  165 of the Complaint.

        166. Defendants deny the allegations contained in Paragraph

  166 of the Complaint.

        167. Defendants deny the allegations contained in Paragraph

  167 of the Complaint, except to state that Defendants lack

  knowledge or information sufficient to form a belief as to the

  truth of allegations concerning defendant Liu.

        168. Defendants deny the allegations contained in Paragraph

  168 of the Complaint.

        169. Defendants deny the allegations contained in Paragraph

  169 of the Complaint.

        170. Defendants deny the allegations contained in Paragraph

  170 of the Complaint.

        171. Defendants deny the allegations contained in Paragraph

  171 of the Complaint.

        172. Defendants deny the allegations contained in Paragraph

  172 of the Complaint.

        173. Defendants deny the allegations contained in Paragraph

  173 of the Complaint.

        174. Defendants deny the allegations contained in Paragraph

  174 of the Complaint.




                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 20
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 21 of 30 PageID #: 364



        175. Defendants deny the allegations contained in Paragraph

  175 of the Complaint, and to the extent Paragraph 175 purports

  to incorporate by reference prior paragraphs of the Complaint,

  Defendants incorporate by reference their general and specific

  responses to same.

        176. Defendants deny the allegations contained in Paragraph

  176 of the Complaint.

        177. Defendants deny the allegations contained in Paragraph

  177 of the Complaint.

        178. Defendants deny the allegations contained in Paragraph

  178 of the Complaint.

        179. Defendants deny the allegations contained in Paragraph

  179 of the Complaint.

        180. Defendants deny the allegations contained in Paragraph

  180 of the Complaint.

        181. Defendants deny the allegations contained in Paragraph

  181 of the Complaint.

        182. Defendants deny the allegations contained in Paragraph

  182 of the Complaint.

        183. Defendants deny the allegations contained in Paragraph

  183 of the Complaint.

        184. Defendants deny the allegations contained in Paragraph

  184 of the Complaint.



                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 21
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 22 of 30 PageID #: 365



        185. Defendants deny the allegations contained in Paragraph

  185 of the Complaint.

        186. Defendants deny the allegations contained in Paragraph

  186 of the Complaint.

        187. Defendants deny the allegations contained in Paragraph

  187 of the Complaint.

        188. Defendants deny the allegations contained in Paragraph

  188 of the Complaint.

        189. Defendants deny the allegations contained in Paragraph

  189 of the Complaint.

        190. Defendants deny the allegations contained in Paragraph

  190 of the Complaint, and to the extent Paragraph 190 purports

  to incorporate by reference prior paragraphs of the Complaint,

  Defendants incorporate by reference their general and specific

  responses to same.

        191. Defendants deny the allegations contained in Paragraph

  191 of the Complaint.

        192. Defendants deny the allegations contained in Paragraph

  192 of the Complaint.

        193. Defendants deny the allegations contained in Paragraph

  193 of the Complaint.

        194. Defendants deny the allegations contained in Paragraph

  194 of the Complaint.



                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 22
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 23 of 30 PageID #: 366



        195. Defendants deny the allegations contained in Paragraph

  195 of the Complaint.

        196. Defendants deny the allegations contained in Paragraph

  196 of the Complaint.

        197. Defendants deny the allegations contained in Paragraph

  197 of the Complaint.

        198. Defendants deny the allegations contained in Paragraph

  198 of the Complaint.

        199. Defendants deny the allegations contained in Paragraph

  199 of the Complaint.

        200. Defendants deny the allegations contained in Paragraph

  200 of the Complaint.

        201. Defendants deny the allegations contained in Paragraph

  201 of the Complaint.

        202. Defendants deny the allegations contained in Paragraph

  202 of the Complaint.

        203. Defendants deny the allegations contained in Paragraph

  203 of the Complaint, and to the extent Paragraph 203 purports

  to incorporate by reference prior paragraphs of the Complaint,

  Defendants incorporate by reference their general and specific

  responses to same.

        204. Defendants deny the allegations contained in Paragraph

  204 of the Complaint.



                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 23
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 24 of 30 PageID #: 367



        205. Defendants deny the allegations contained in Paragraph

  205 of the Complaint.

        Defendants deny that Plaintiff is entitled to any of the

  relief described in the lettered paragraphs beginning

  “WHEREFORE” on page 32 of the Complaint.

                                  JURY DEMAND

        Defendants request trial by jury.

                            AFFIRMATIVE DEFENSES

        By asserting these affirmative and other defenses,

  Defendants do not assume any burden of production or proof that

  it does not otherwise have.

                         FIRST AFFIRMATIVE DEFENSE

        The Complaint, in whole or in part, fails to state a claim

  upon which relief can be granted.

                         SECOND AFFIRMATIVE DEFENSE

        Plaintiffs’ claims and demands for damages are barred in

  whole or in part because Defendants used no source indicating

  words or designs and made no statements that either deceived or

  had the capacity to confuse or deceive a substantial segment of

  potential customers.

                         THIRD AFFIRMATIVE DEFENSE

        Plaintiffs’ claims and demands for damages are barred in

  whole or in part because Defendants caused no material deception



                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 24
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 25 of 30 PageID #: 368



  or dilution that was likely to influence a consumer’s purchasing

  decision.

                         FOURTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims for damages are barred in whole or in

  part because Plaintiffs have not been and are not likely to be

  injured as a result of any conduct by any Defendant.

                         FIFTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part because

  Defendants have not engaged in unfair, deceptive, untrue or

  misleading advertising.

                         SIXTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part by the

  doctrine of unclean hands.

                        SEVENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part by the

  doctrines of laches, acquiescence and estoppel.

                         EIGHTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part by the

  doctrine of waiver.

                         NINTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred in whole or in part because

  any damages allegedly suffered by Plaintiff were either wholly




                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 25
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 26 of 30 PageID #: 369



  or in part the legal fault of persons or entities (including

  Plaintiff) other than Defendants.

                         TENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part because

  Plaintiff failed to mitigate its damages.

                        ELEVENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part because

  Defendants have not engaged in unlawful, unfair or fraudulent

  business practices.

                        TWELFTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part because

  Defendants acted in good faith and employed lawful, proper and

  justified means to accomplish legitimate business objectives.

                      THIRTEENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part because

  Defendants acted reasonably and in good faith based on all

  relevant facts and circumstances known to them at the time they

  so acted.

                      FOURTEENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part because

  there is no reasonable likelihood of confusion in the

  marketplace.




                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 26
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 27 of 30 PageID #: 370



                       FIFTEENTH AFFIRMATIVE DEFENSE

         Plaintiffs’ claims are barred in whole or in part because

  the injuries and/or damages claimed were not legally or

  proximately caused by an act or omission by any Defendant.

                       SIXTEENTH AFFIRMATIVE DEFENSE

         Plaintiffs’ claims are barred in whole or in part because

  Plaintiffs have suffered no damages or economic harm as a result

  of the matters alleged in the Complaint.

                      SEVENTEENTH AFFIRMATIVE DEFENSE

         Plaintiffs’ claims for injunctive and other equitable

  relief are barred because Plaintiffs have an adequate remedy at

  law.

                      EIGHTTEENTH AFFIRMATIVE DEFENSE

         Plaintiffs’ claims are barred in whole or in part because

  any damages alleged are non-existent, uncertain, contingent and

  speculative.

                      NINETEENTH AFFIRMATIVE DEFENSE

         Plaintiffs’ claims are barred in whole or in part because

  any rights it ever had in its alleged marks and/or trade dress

  have been abandoned within the meaning of 15 U.S.C. § 1115(b)(2)

  through a course of conduct including acquiescence in third

  party use that caused said mark and/or trade dress to lose any

  distinctiveness that may have existed.



                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 27
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 28 of 30 PageID #: 371



                       TWENTIETH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part because

  Defendants’ alleged infringing conduct constitutes fair use

  within the meaning of 15 U.S.C. § 1115.

                     TWENTY-FIRST AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part because

  the allegedly infringing mark and/or trade dress is owned by

  Defendant Liu.

                     TWENTY-SECOND AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part because

  Defendants’ alleged infringing conduct, if any, was performed

  without knowledge of Plaintiffs’ prior use.

                     TWENTY-THIRD AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part because

  Plaintiffs’ registered marks are invalid.

                     TWENTY-FOURTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part because

  Defendants did not infringe any alleged trademark.

                     TWENTY-FIFTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part because

  Defendants’ conduct was innocent, not intentional, not willful,

  and not in bad faith.




                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 28
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 29 of 30 PageID #: 372



                     TWENTY-SIXTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part because

  none of Defendants’ conduct individually or collectively

  infringes any intellectual property owned by Plaintiffs.

                    TWENTY-SEVENTH AFFIRMATIVE DEFENSE

        Plaintiffs are not entitled to attorney fees.

                     TWENTY-EIGHTH AFFIRMATIVE DEFENSE

        Plaintiffs are not entitled to statutory, treble, exemplary

  or otherwise increased damages.

                     TWENTY-NINTH AFFIRMATIVE DEFENSE

        Defendant Tawa Supermarket, Inc. is not subject to personal

  jurisdiction in this district.

                       THIRTIETH AFFIRMATIVE DEFENSE

        Defendants reserve the right to supplement or amend this

  Answer, including the addition of further defenses, based upon

  the course of discovery and proceedings in this action.




                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 29
Case 1:17-cv-06198-RJD-RER Document 44 Filed 02/11/19 Page 30 of 30 PageID #: 373



                              DEMAND FOR RELIEF

        WHEREFORE Defendants TRISTAR FOOD WHOLESALE CO., INC.;

  RENHE MARKET, INC.; WELCOME CALIFORNIA MARKET, INC.; TAWA

  CALIFORNIA SUPERMARKET, INC. and TAWA SUPERMARKET, INC.

  individually and collectively demand judgment dismissing the

  Complaint, awarding costs and attorney fees to Defendants, and

  awarding such other and further relief as the Court deems

  proper.


  Dated:      New York, New York
              February 11, 2018

                                       MULLEN P.C.


                                       _________________________
                                       Wesley M. Mullen (WM1212)
                                       200 Park Avenue, Suite 1700
                                       New York, NY 10166
                                       (646) 632-3718
                                       wmullen@mullenpc.com




                           WM Int’l, Inc. et al. v. 99 Ranch Market #601 et al.
                                                                     17 CV 6198
                                                               ANSWER – Page 30
